Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on February 14, 2022.
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. U.S. Patent Number 9,792,266 B1 (hereinafter Armstrong).

As per claims 1, 9, Armstrong discloses a method comprising: 
receiving, by a computing system (see server environment 110 receiving URL request from client device 1 150 in Figure 1), a request from a first endpoint device to access a web page, wherein a web browser (see web browser 153 at the client device 150 requesting a web page with URL X on column 2 line 52-59) of the first endpoint device accesses the web page (see web browser 153 at the client device 150 requesting a web page with URL X on column 2 line 52-59 in Figure 1) via a communication with a host web browser (see host web browser 128 on column 2 line 39-44 in a server environment 110 serving web content request of the client on column 2 line 23-32) of the computing system (see identifying a web page currently requested at the first client device by URL step 610 on column 7 line 50-57 and Figure 6);
generating (see constructing DOM from the received web content on column 10 line 25-30), by the computing system (see storing in user profile 120 in the server environment 110 in Figure 1 and storing user profile 120 browsing information on column 7 line 60-67), a document object model (DOM) at the host web browser (see creating and storing at least one document object model (DOM) associated with the web content in user profile 120 on column 8 line 1-10), the DOM representing contents of the web page (see DOM element 156 storing web page content on column 8 line 1-5); 
providing, by the computing system, data to the web browser, the data enabling replication of the DOM at the first endpoint device so as to display the contents of the web page in the web browser (see providing a DOM for the requested web page for client deice 150 on column 8 line 26-30); 
detecting, by the computing system, a change in access to the web page via the first endpoint device to a second endpoint device (see receiving request to display web page at a second client device 152 in step 640 on column 8 line 14-18 and Figure 6); and 
providing, by the computing system, data to the second endpoint device to replicate the web page based on the DOM provided by the host web browser, so as to enable continued access to the web page from the second endpoint device in a same fashion as the first endpoint device (see providing browsing information 128 for the webpage from the server environment 110 with DOM element for the second client device to display the web page with current scrolling location, or same fashion as the first endpoint device as claimed, on column 8 line 17-26 and Figure 6).

As per claims 2, 10, Armstrong discloses the method of claim 1, further comprising: receiving, by the computing system, a user input from the web browser of the first endpoint device, the user input causing a change in the contents of the web page; modifying, by the computing system, the DOM at the host web browser to represent the change caused by the user input; and providing, by the computing system, data to the first endpoint device to replicate the web page based on the modified DOM, so as to enable the first endpoint device access to the changed contents of the web page (see browsing session of the first endpoint device is tracked and stored in state information in user profile 120 on column 8 line 59-column 9 line 10).

As per claims 3, 11, Armstrong discloses the method of claim 2, further comprising: providing, by the computing system, data to the second endpoint device to replicate the web page based on the modified DOM, so as to enable the second endpoint device access to the changed contents of the web page (see stored state information on changed browsing session in DOM may be accessible to user from a second client device on column 9 line 1-12).

As per claims 4, 12, Armstrong discloses the method of claim 1, wherein the request from the first endpoint device includes a session identifier, and the method further comprises: receiving, by the computing system, a request from the second endpoint device to access the web page via a web browser of the second endpoint device; determining, by the computing system, that the request from the second endpoint device includes the session identifier; and providing the data to the second endpoint device to replicate the web page in response to the request from the second endpoint device including the session identifier (see session identifier as browsing info 128 with URL 130 stored in server environment 110 on column 2 line 33-45 and Figure 1 which is retrievable from a requesting second client device 152 on column 8 line 15-20 using the URL identifier, or session identifier as claimed, on column 8 line 37-40).

As per claim 8, Armstrong discloses the method of claim 1, further comprising: sending, by the computing system, a request to a web server hosting the web page for the contents of the web page (see content comes from the origin content server for web servers on column 10 line 15-23).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. U.S. Patent Number 9,792,266 B1 (hereinafter Armstrong), and further in view of Cheng et al. U.S. Patent Application Publication Number 2014/0108542 A1 (hereinafter Cheng).

As per claims 5, 13, Armstrong do not disclose expressly: wherein the DOM includes at least one element representing a portion of the contents of the web page and the method further comprises: identifying, by the computing system, a security level associated with the element; and providing, by the computing system, data to the first endpoint device to enable the web browser of the first endpoint device to display the portion of the contents corresponding to the element according to the security level.
Cheng teaches:  wherein the DOM includes at least one element representing a portion of the contents of the web page (see document object model 11 cobrowsing session on page 3 section [0051]) and the method further comprises: identifying, by the computing system, a security level associated with the element (see template for displaying HTML document with assigned security level on page 5 section [0082]); and providing, by the computing system, data to the first endpoint device to enable the web browser of the first endpoint device to display the portion of the contents corresponding to the element according to the security level (see modifying and masking the display of private elements according to the security level on page 5 section [0083]).
Armstrong and Cheng are analogous art because they are from the same field of endeavor, DOM web browsing systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply security level with the DOM elements.  The motivation for doing so would have been to hide private data based on the security level (see page 5 section [0083] in Cheng). 
Therefore, it would have been obvious to combine Armstrong and Cheng for the benefit of DOM security level elements to obtain the invention as specified in claims 5, 13.

As per claims 6, 14, Armstrong and Cheng disclose the method of claim 5, wherein the security level indicates that the web browser of the first endpoint device is associated with low security, and wherein providing the data to the first endpoint device comprises sending size information corresponding to the element to cause the web browser of the first endpoint device to display a blank area in place of the portion of the contents corresponding to the element, the blank area being displayed using the size information (see displaying rule for element to be transparent, or blank area as claimed, on Table Output page 5 section [0083] in Cheng).

As per claims 7, 15, Armstrong and Cheng disclose the method of claim 5, wherein the security level indicates that the web browser of the first endpoint device is associated with medium security, and wherein providing the data to the first endpoint device comprises sending an image corresponding to the element to cause the web browser of the first endpoint device to display the image in place of the portion of contents corresponding to the element (see displaying rule for element to be replaced with a image with privacy note in place of the content on Table Output page 5 section [0083] in Cheng).

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. 
As per claims 1, 9, the applicant asserts that Armstrong do not disclose expressly: receiving, by a computing system, a request from a first endpoint device to access a web page, wherein a web browser of the first endpoint device accesses the web page via a communication with a host web browser of the computing system (see Remarks on page 8).  The examiner respectfully disagrees.
Armstrong discloses: receiving, by a computing system (see server environment 110 receiving URL request from client device 1 150 in Figure 1), a request from a first endpoint device to access a web page, wherein a web browser (see web browser 153 at the client device 150 requesting a web page with URL X on column 2 line 52-59) of the first endpoint device accesses the web page (see web browser 153 at the client device 150 requesting a web page with URL X on column 2 line 52-59 in Figure 1) via a communication with a host web browser (see host web browser 128 on column 2 line 39-44 in a server environment 110 serving web content request of the client on column 2 line 23-32) of the computing system (see identifying a web page currently requested at the first client device by URL step 610 on column 7 line 50-57 and Figure 6).

Armstrong teaches a web browser 153 at the client device 150, or web browser of the first endpoint device as claimed, requesting a web page with URL X on column 2 line 52-59 and Figure 1.
Armstrong teaches first endpoint device communicating with a host web browser 128 on column 2 line 39-44 in the server environment 110.
Armstrong teaches a fist endpoint device requesting access of a web page from the computing system as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451